Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 16, 2018

                                    No. 04-18-00214-CV

            MISSION RIDGE P.U.D. HOMEOWNERS ASSOCIATION, INC.,
                                   Appellant

                                              v.

                                    ROBYN M. HINES,
                                        Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI11100
                         Honorable Karen H. Pozza, Judge Presiding


                                       ORDER
        Appellant’s motion for extension of time to file a reply brief is granted in part. We
order the reply brief due October 31, 2018.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court